          Case 7:20-mj-04492-UA Document 2 Filed 04/29/20 Page 1 of 3



Approved: ________________________________
          BENJAMIN A. GIANFORTI
          Assistant United States Attorney

Before:      THE HONORABLE JUDITH C. McCARTHY
             United States Magistrate Judge
             Southern District of New York
- - - - - - - - - - - - - - - - - - X
UNITED STATES OF AMERICA                    :   SEALED COMPLAINT

           - v. -                           :   Violation of
                                                18 U.S.C. §§ 922(g)(1)
AUGUST CHERIMOND,                           :   and 2

                        Defendant.          :   COUNTY OF OFFENSE:
                                                ROCKLAND
- - - - - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          ARTHUR SACCO, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

                                 COUNT ONE
                    (Felon in Possession of Ammunition)

          1.   On or about April 17, 2020, in the Southern
District of New York and elsewhere, AUGUST CHERIMOND, the
defendant, knowing he had previously been convicted in a court
of a crime punishable by imprisonment for a term exceeding one
year, knowingly did possess ammunition, to wit, four rounds of
.380 caliber Hornady ammunition (the “Ammunition”), and the
Ammunition was in and affecting commerce.

    (Title 18, United States Code, Sections 922(g)(1) and 2.)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          2.   I am a Special Agent with the FBI, and I have
been personally involved in the investigation of this matter.
This affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement agents, as well as my examination of reports and
       Case 7:20-mj-04492-UA Document 2 Filed 04/29/20 Page 2 of 3



                                2
records. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part.

          3.   Based on my review of law enforcement reports, my
discussions with law enforcement officers, and my personal
involvement in this investigation, I have learned the following,
in substance and in part:

               a.   On or about April 17, 2020, AUGUST
CHERIMOND, the defendant, was in a car on West Burda Place, in
the vicinity of the intersection with Center Lane, in New City,
New York, when a white car approached him. At that point,
someone inside the white car opened fire on CHERIMOND’s car,
striking CHERIMOND twice. The white car then sped away with
CHERIMOND in pursuit.

               b.   Thereafter, CHERIMOND drove to Montefiore
Nyack Hospital to seek medical treatment for his gunshot wounds.
After removing CHERIMOND’s clothing to administer medical
treatment, a member of the hospital’s medical staff found the
Ammunition in the pocket of CHERIMOND’s pants.

               c.   Members of law enforcement also recovered a
round of .380 caliber Hornady ammunition from CHERIMOND’s car
and a .380 caliber Hornady shell casing in the road in front of
11 Jade Street, which is approximately two blocks away from the
sight of the shooting and along the path CHERIMOND is believed
to have taken in pursuit of the white car.

          4.   On or about April 20, 2020, I and other members
of law enforcement interviewed AUGUST CHERIMOND, the defendant,
at Westchester Medical Center. When asked whether he had been in
possession of a firearm at the time of the shooting, given that
.380 caliber rounds had been found on his person when he was
admitted to the hospital, CHERIMOND stated, in substance and in
part, that he had not been in possession of a firearm at that
time, but had been on his way to get his gun because he thought
someone might come and shoot him. CHERIMOND did not deny having
possessed the Ammunition. Later in the interview, CHERIMOND
stated, in substance and in part, that he could not recall
whether he had shot at the white car.
       Case 7:20-mj-04492-UA Document 2 Filed 04/29/20 Page 3 of 3



                                3
          5.   Based on my discussions with a task force officer
from the Bureau of Alcohol, Tobacco, Firearms, and Explosives, I
have learned that the Ammunition was manufactured in Nebraska.

          6.   I have reviewed a criminal history report for
AUGUST CHERIMOND, the defendant, from which I have learned that,
on or about June 4, 2013, CHERIMOND pleaded guilty in Rockland
County to assault in the second degree in violation of New York
Penal Law Section 120.05(2). Based on my training and
experience, I am aware this crime is a felony in New York State
and punishable by a term of imprisonment exceeding one year. 1

          WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of AUGUST CHERIMOND, the
defendant, and that he be imprisoned or bailed, as the case may
be.

                                  /s/ Arthur Sacco, Badge No. 26696
                                 _______________________________
                                 Arthur Sacco
                                 Special Agent
                                 Federal Bureau of Investigation


Sworn to me through the transmission of this Affidavit by
reliable electronic means, pursuant to Federal Rules of Criminal
                                   29th day of April, 2020.
Procedure 41(d)(3) and 4.1, this ______


__________________________________
THE HONORABLE JUDITH C. McCARTHY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




1
 Based on my training, experience, and reports of conversations
with members of the Rockland County District Attorney’s Office,
I know that it is standard practice that a defendant is advised
of the maximum penalties that may be imposed prior to pleading
guilty.
